Case 1:20-cv-01271-JPH-DLP Document 63 Filed 08/06/20 Page 1 of 2 PageID #: 696




                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF INDIANA
                       INDIANAPOLIS DIVISION
 BARBARA TULLY,                     )
 KATHARINE BLACK,                   )
 MARC BLACK,                        )
 DAVID CARTER,                      )
 REBECCA GAINES,                    )
 ELIZABETH KMIECIAK,                )
 CHAQUITTA MCCLEARY,                )
 DAVID SLIVKA,                      )
 DOMINIC TUMMINELLO,                )
 INDIANA VOTE BY MAIL, INC.,        )
                                    )
                    Plaintiffs,     )
                                    )
                 v.                 )    No. 1:20-cv-01271-JPH-DLP
                                    )
 PAUL OKESON,                       )
 S. ANTHONY LONG,                   )
 SUZANNAH WILSON OVERHOLT,          )
 ZACHARY E. KLUTZ,                  )
 CONNIE LAWSON,                     )
                                    )
                    Defendants.     )

                                       ORDER

       This matter has come before the Court on motion of Bridget A. Clarke of the

 Disability Rights Education and Defense Fund, Inc. seeking an order granting leave

 to appear pro hac vice for the purpose of appearing as counsel on behalf of Amicus

 Party, Disability Rights Education and Defense Fund, Inc. in the above-styled cause

 only, Dkt. [54]. Being fully advised, the Motion is hereby GRANTED.

       Applicant’s contact information should be entered as follows:

       Bridget A. Clarke
       456 Boynton Avenue
Case 1:20-cv-01271-JPH-DLP Document 63 Filed 08/06/20 Page 2 of 2 PageID #: 697




       Berkeley, CA 94707
       Tel: (510) 528-7755
       baclarke@comcast.net


       Applicant shall register for electronic filing, as required by Local Rule

 5-3, within ten (10) days of the entry of this Order.

       Additionally, the Clerk is instructed to add to the docket Disability Rights

 Education and Defense Fund, Inc. as an Amicus Party.

       So ORDERED.

       Date: 8/6/2020




 Distribution:

 Service will be made electronically
 on all ECF-registered counsel of record via
 email generated by the court’s ECF system.

 To PHV applicant via U.S. Mail:

 Bridget A. Clarke
 456 Boynton Avenue
 Berkeley, CA 94707
